WITHDRAWN 7/18/13
                                                              REISSUED ___________
                                 IN THE
                         TENTH COURT OF APPEALS

                               No. 10-12-00434-CV

MICHAEL A. PEREZ AND ELIZABETH A. PEREZ,
                                       Appellant
v.

BOBBY FELDER D/B/A F&W ELECTRIC,
                                                            Appellee


                         From the 361st District Court
                             Brazos County, Texas
                       Trial Court No. 12-001846-CV-361


                         MEMORANDUM OPINION

      The Clerk of this Court notified Appellants Michael A. Perez and Elizabeth A.

Perez by letter dated March 22, 2013 that the clerk’s record in the above case had

apparently not been filed because Appellants had failed to pay or make arrangements

to pay the clerk’s fee for preparation of the record. Appellants were further notified

that if they desired to proceed with this appeal, they must pay or make arrangements to

pay the clerk’s fee and notify this Court of the actions taken within twenty-one days

after the date of the letter. Appellants were warned that if they failed to do so, this
appeal might be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b). More

than twenty-one days have passed, and we have not been notified that Appellants have

paid or made arrangements to pay the clerk’s fee.

        Accordingly, this appeal is dismissed. See TEX. R. APP. P. 37.3(b), 42.3(b).




                                                  REX D. DAVIS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed April 25, 2013
[CV06]




Perez v. Felder                                                                        Page 2